 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 KEVIN CARTER, et al.,                                  Case No.: 2:16-cv-02697-APG-CWH

 4          Plaintiffs                                          Order for Status Report

 5 v.

 6 WYNN LAS VEGAS, LLC,

 7          Defendant

 8

 9         IT IS ORDERED that the parties shall file a joint status report on or before January 31,

10 2019.

11         DATED this 3rd day of January, 2019.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
